Citation Nr: 0305366	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  94-12 921	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the period from December 16, 1989 to August 31, 
1999, and a compensable evaluation from September 1, 1999, 
for kidney stones.

2.  Entitlement to an initial compensable evaluation for a 
tumor of the right ring finger.

3.  Entitlement to an initial compensable evaluation for 
right foot hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from June 1981 to July 
1981, from June 1986 to December 1989, and from December 1990 
to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
kidney stones, evaluated as 10 percent; a tumor of the right 
ring finger, evaluated as non-compensable; and right foot 
hallux valgus, evaluated as non-compensable, with each 
effective from December 16, 1989.  By that same rating 
decision, the RO also denied service connection for pes 
planus.  In May 1994, the RO determined that the June 1991 
rating decision was clearly and unmistakably erroneous in 
denying service connection for pes planus, and granted 
service connection for this disability, evaluated as 10 
percent, with an effective date of December 16, 1989.  
Inasmuch as the award of service connection for pes planus 
represents a full grant of that benefit, this issue is no 
longer in appellate status.  See Grantham v. Brown, 111 F.3d 
1156 (1997); AB v. Brown, 6 Vet. App. 35 (1993).

In July 1994, the veteran's claims file was transferred to 
the Roanoke, Virginia, RO to reflect his change of residence 
to that state.  In an April 1999 rating decision, the RO 
proposed to reduce to zero percent (non-compensable) the 
evaluation assigned the veteran's service-connected kidney 
stone disability.  In a June 1999 rating decision, the 
reduction was accomplished, effective from September 1, 1999.  
In November 1999, the Board remanded the veteran's appeal for 
further evidentiary development.  The case is once again 
before the Board.






FINDINGS OF FACT

1.  For the period from December 16, 1989 to August 31, 1999, 
the veteran's kidney disability was manifested by a pinhead-
sized stone in the parenchyma of the left kidney.

2.  For the period from September 1, 1999, the veteran's 
kidney disability is characterized by subjective complaints 
of increased urination without any objective evidence of any 
adverse symptomatology.

3.  The veteran's tumor of the right ring finger is 
manifested by a 1-centimeter mass at the distal proximal 
phalanx near the proximal interphalangeal joint without any 
other adverse symptomatology.

4.  The veteran's right foot hallux valgus is manifested by 
10 degrees loss in flexion compared to the left without 
tenderness or other adverse symptomatology.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for kidney stones, for the period from 
December 16, 1989 to August 31, 1999, are not met.  
38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.115a, Diagnostic Codes 7508, 7509 
(1993); 38 C.F.R. §§ 4.115b, Diagnostic Codes 7508, 7509 
(2002).

2.  The schedular criteria for a compensable evaluation for 
kidney stones, for the period from September 1, 1999, are not 
met.  38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.115a, Diagnostic Codes 7508, 7509 
(1993); 38 C.F.R. §§ 4.115b, Diagnostic Codes 7508, 7509 
(2002).

3.  The schedular criteria for an initial compensable 
evaluation for a tumor of the right ring finger are not met.  
38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5003, 5155, 
5227 (2001); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.73, Diagnostic 
Codes 5155, 5227, 5230 (2002).

4.  The schedular criteria for an initial compensable 
evaluation for right foot hallux valgus are not met.  
38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.73, Diagnostic 
Code 5280 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA, on a number of occasions, notified the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Id.

Specifically, as to VA's duty to notified the veteran of 
evidence and information necessary to substantiate his 
claims, a review of the record on appeal shows that the 
veteran was notified of the information necessary to 
substantiate his claims by means of the discussions by the 
RO, and/or the Board, in a rating decision, a statement of 
the case, supplemental statements of the cases, in a letter, 
and in a Board remand.  See RO decisions dated in June 1991, 
May 1994, April 1999, June 1999, and September 2002; 
statement of the case issued in July 1992; supplemental 
statements of the case issued in May 1994, July 1999, April 
2000, and September 2002; RO letter to the veteran dated in 
April 2001; and the Board remand dated in November 1999.  In 
the above documents, the veteran was specifically informed of 
the cumulative evidence already having been previously 
provided to the VA, or obtained by VA on the veteran's 
behalf.  Although the Board's November 1999 Remand has no 
adjudicatory authority, this document served to inform the 
veteran that the Board was undertaking additional development 
and, in effect, notified the veteran of the evidence that VA 
would obtain, and the evidence that the veteran was expected 
to provide in support of his claims.  Therefore, the Board 
finds that VA has no outstanding duty to inform the veteran 
of the information necessary to substantiate his claims.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, on a 
number of occasions, provided the veteran with this notice.  
See RO decisions dated in June 1991, May 1994, April 1999, 
June 1999, and September 2002; statement of the case issued 
in July 1992; supplemental statements of the case issued in 
May 1994, July 1999, April 2000, and September 2002; RO 
letter to the veteran dated in April 2001; and the Board 
remand dated in November 1999. 

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, the RO 
obtained the veteran's available service medical records from 
the National Personnel Records Center.  In addition, a review 
of the record on appeal shows the veteran was given notice 
that he needed to file with the RO the name and address of 
all places that he received treatment for his disabilities to 
help establish his claims that they had worsened.  The RO 
thereafter obtained all of the veteran's available and 
identified post-service medical records.  Moreover, following 
the Board's remand, the RO requested and obtained the 
identified and missing treatment records from the VA medical 
centers (VAMCs) identified by the veteran as places at which 
he had received treatment.  In addition, in reply to the RO's 
and/or the Board's notice to the veteran that he needed to 
file any evidence he had that could substantiate his claims, 
the veteran and his representative filed written arguments in 
support of the veteran's claims.  Additionally, a review of 
the record on appeal shows VA obtained an examination of the 
veteran to obtain medical opinion evidence as to the issues 
on appeal.  Therefore, the Board finds that VA has met both 
parts of its notice duties.

Accordingly, the Board finds that VA has met the requirements 
of the VCAA to the extent possible, and there would be no 
possible benefit to remanding this case to the RO for its 
reconsideration of the requirements of the VCAA.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for reconsideration under VCAA, poses no 
harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App.  384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of these issues, adjudication of the claims at 
this juncture may go forward because it poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits of the Appeal

As to the merits of the appeal, the veteran contends that his 
service-connected kidney stones, ring finger, and hallux 
valgus disabilities are manifested by increased adverse 
symptomatology and therefore more nearly approximates the 
rating criteria set forth for at least the next higher 
disability rating.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2002).  Additionally, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) in the case of Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), held, in cases were the record reflects that the 
veteran has multiple problems due to service-connected 
disability, it is possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

Kidney Stones

As to the veteran's kidney stones, the RO granted service 
connection for kidney stones and rated this disability under 
38 C.F.R. § 4.115b, Diagnostic Code 7508 (nephrolithiasis).  
See RO decisions dated in June 1991 and June 1999.  As noted 
above, the RO rated the veteran's service connected kidney 
stones as 10 percent disabling from December 16, 1989, to 
August 31, 1999, and noncompensably disabling from 
September 1, 1999.  Id.

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the schedular criteria by which 
genitourinary system disabilities such as the veteran's 
kidney stones are rated changed.  See 59 Fed. Reg. 2527 
(Jan. 18, 1994); 59 Fed. Reg. 14567 (Mar. 29, 1994); 59 Fed. 
Reg. 46339 (Sept. 8, 1994).  Thus, adjudication of the claim 
must now include consideration of both the old and new 
criteria and the criteria most favorable to the veteran are 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
veteran was advised of the new criteria by the RO in the post 
1994 supplemental statements of the case.

Under old Diagnostic Code 7508, nephrolithiasis was rated as 
hydronephrosis under Diagnostic Code 7509, except the veteran 
was entitled to a 30 percent rating under Diagnostic 
Code 7508 when there was either calculus in kidney, staghorn, 
or multiple stones filling pelvis of the kidneys.  38 C.F.R. 
§ 4.115a (1993).  Under old Diagnostic Code 7509, mild 
hydronephrosis - only an occasional attack of colic, not 
infected and not requiring catheter drainage, warranted a 10 
percent rating; moderate hydronephrosis - with frequent 
attacks of colic requiring catheter drainage, warranted a 20 
percent rating; and moderately severe hydronephrosis - with 
frequent attacks of colic with infection (pyonephrosis) and 
kidney function greatly impaired, warranted a 30 percent 
rating.  Hydronephrosis that is severe was to be rated as 
absence of one kidney with nephritis.  Id. 

Under new Diagnostic Code 7508, nephrolithiasis is rated as 
hydronephrosis under Diagnostic Code 7509, except the veteran 
is entitled to a 30 percent rating under Diagnostic Code 7508 
when there is recurrent stone formation requiring one or more 
of the following:  (1) diet therapy, (2) drug therapy, or (3) 
invasive or noninvasive procedures more than two times per 
year.  38 C.F.R. § 4.115b (2002).  Under new Diagnostic 
Code 7509, hydronephrosis with only an occasional attack of 
colic, not infected and not requiring catheter drainage, 
warrants a 10 percent rating; with frequent attacks of colic, 
requiring catheter drainage, warrants a 20 percent rating; 
and with frequent attacks of colic with infection 
(pyonephrosis) and kidney function impairment, warrants a 30 
percent rating.  Hydronephrosis that is severe is to be rated 
as renal dysfunction.  Id. 

From December 16, 1989

With the above criteria in mind, the Board notes that the 
medical evidence of record for the entire time the veteran's 
appeal has been pending is negative for complaints, 
diagnoses, or treatment for kidney stones except for the 
diagnoses of a pinehead-size kidney stone in the parenchyma 
of the left kidney made by the October 1990 examiners.  See 
examinations dated in October 1990, October 1992, September 
1994, September 1998, and March 2002; and VA treatment 
records dated from April 994 to January 2001.  

While a review of the record on appeal shows that the veteran 
was periodically noted to have a history of kidney stones 
(see VA treatment record dated in October 1998 and December 
2000; VA examinations dated in September 1994 and September 
1998), and a December 2000 renal scan was normal except for 
possible right kidney renal disease, the post October 1990 
record on appeal is negative for specific complaints, 
diagnoses, or treatment for kidney stones.  For example, at 
the September 1994 VA examination, it was first noted that 
the veteran had a "poorly described history of 
nephrolithiasis," thereafter the examiner opined that the 
veteran "appears to have had only a single occasion [of 
kidney stones]," and then the examiner diagnosed history of 
nephrolithiasis.  Similarly, while the September 1998 VA 
examiner noted the veteran's complaints of increased 
urination (8 to 10 times a day and 2 to 3 times a night) 
without hematuria or dysuria, the veteran did no report any 
specific treatment for kidney stones.  Moreover, on 
examination, there was no tenderness over the renal or 
costovertebral angles and urinalysis did not show any 
evidence of microscopic hematuria.  The examiner opined that 
the veteran only had a history of kidney stones.  Likewise, 
at the veteran's March 2002 VA genitourinary examination, it 
was noted that the veteran was "unsure of when he was 
diagnosed with kidney stones" but at that time he had back 
pain and difficulty urinating.  Thereafter, while he was not 
sure if the kidney stone had passed, he nonetheless reported 
that he had never had a procedure to remove the kidney stone.  
Thereafter, the veteran complained of daytime urination of at 
least two-times an hour, depending on fluid intake, and 
nocturia of three to four times a night.  However, the 
veteran denied having a problem with lethargy, weakness, 
anorexia, weight loss, weight gain, incontinence of urine, 
urinary tract infections, renal colic, bladder stones, or 
acute nephritis.  The veteran also reported that he had not 
require catheterization, either continuously or 
intermittently, dilation, or drainage procedures.  The 
veteran also reported that, in the last year, he had neither 
been hospitalized because of urinary tract problems or had 
any procedure performed.  On examination, the veteran was in 
no acute distress.  The examiner opined that, while the 
veteran was diagnosed with kidney stones while in military 
service, there was no current evidence of this condition or a 
problem with colic, back pain, or abdominal pain.  It was 
next opined that the veteran's "[c]ondition appears to be 
resolved."  In an addendum to the March 2002 VA examination, 
written after the veteran failed to show for a kidney 
ultrasound, the examiner opined that he "is unable to 
determine whether or not the veteran's kidney stone is 
prevalent at this time, he was asymptomatic at the time of 
his examination."  See 38 C.F.R. § 3.655 (2002).

Accordingly, for the period from December 16, 1989, to August 
31, 1999, the Board finds that the record on appeal does not 
include evidence of hydronephrosis with frequent attacks of 
colic requiring catheter drainage (old criteria for a 20 
percent rating) or hydronephrosis with frequent attacks of 
colic requiring catheter drainage (new criteria for a 20 
percent rating).  38 C.F.R. § 4.115a, Diagnostic Codes 7508, 
7509 (1993); 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 
(2002).  Similarly, for the period from September 1, 1999, 
the Board finds that the record on appeal does not include 
evidence of hydronephrosis with frequent attacks of colic 
requiring catheter drainage (old criteria for a compensable 
rating) or hydronephrosis with occasional attack of colic, 
not infected and not requiring catheter drainage (new 
criteria for a compensable rating).  Id.  Neither does the 
record on appeal for either period show calculus in kidney, 
staghorn, multiple stones filling pelvis of the kidneys (old 
criteria for a 30 percent) or recurrent stone formation 
requiring diet therapy, drug therapy, or procedures more than 
two times per year (new criteria for a 30 percent).  Id.  

Therefore, a higher evaluation is not warranted for kidney 
stones under either the old or new rating criteria for either 
of the time periods in question and the claims must be 
denied.  38 C.F.R. § 4.115a, Diagnostic Codes 7508, 7509 
(1993); 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 
(2002); Fenderson, supra.

The Tumor of the Right Ring Finger

Historically, the RO granted service connection for a tumor 
of the right ring finger and rated it as noncompensably 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5015 
(benign new bone growth).  See RO decision dated in June 
1991.  A note to 38 C.F.R. § 4.71a-3 states that Diagnostic 
Code 5015 is rated on limitation of motion of affected parts, 
as arthritis and degenerative joint diseases.

Initially, the Board notes that some of the schedular 
criteria by which finger disabilities are rated (i.e., 
ankylosis and limitation of motion) changed during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 48784-
48787 (Jul. 26, 2002) (effective March 7, 2002).  Thus, 
adjudication of the claim must now include consideration of 
both the old and new criteria and the criteria most favorable 
to the veteran are applied.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The veteran was advised of the new 
criteria by the RO in the September 2002 supplemental 
statement of the case.

Next, the Board notes that Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71.

New Diagnostic Code 5230, provides that limitation of motion 
of the ring finger, in either the minor or major hand, is 
rated as 0 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5230 (2002).

New Diagnostic Code 5227, provides that ankylosis of the ring 
finger, in either the minor or major hand, is rated as 0 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227 (2002).  A note to new Diagnostic Code 5227, 
provides that, in rating the disability, one should also 
consider whether it should be evaluated as amputation under 
new Diagnostic Code 5155, whether an additional evaluation is 
warranted for limitation of motion of other digits, and 
whether an additional evaluation is warranted for 
interference with the overall function of the hand.  Id.

Old Diagnostic Code 5227, provides that ankylosis of the ring 
finger, in either the minor or major hand, is rated as 0 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227 (2001).  A note to old Diagnostic Code 5227, 
provided that extremely unfavorable ankylosis of the ring 
finger should be rated as amputation under old Diagnostic 
Code 5155.  Id.

New and old Diagnostic Code 5155, provides that amputation of 
the ring finger, in either the minor or major hand, is rated 
as 10 percent disabling when it is without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto and 20 percent disabling when associated with 
metacarpal resection (more than one-half the bone lost).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5155 (2001); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5155 (2002).

With the above criteria in mind, the Board first looks at new 
38 C.F.R. § 4.71a, Diagnostic Code 5230 (2002).  However, 
because the maximum disability rating for limitation of 
motion of the ring finger under Diagnostic Code 5230 is 0 
percent, a compensable evaluation is not warranted under this 
rating criteria.  38 C.F.R. § 4.71a (2002). 

Next, the Board notes that the Court in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that, in cases such as here, 
where the veteran's disability is rated based on limitation 
of motion, functional impairment due to pain must be equated 
to loss of motion.  However, where, as here, "the appellant 
is already receiving the maximum disability rating" for 
limitation of motion (i.e., 0 percent under new 38 C.F.R. 
§ 4.71a, Diagnostic Code 5230), consideration of the 
provisions of DeLuca is not required.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-97 (Dec. 
12, 1997).  Accordingly, a compensable evaluation is not 
warranted under new Diagnostic Code 5230 even if the veteran 
had complained that his finger disability caused pain.  
38 C.F.R. § 4.71a (2002); DeLuca, supra.

The Board next looks at ankylosis under new and old 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  However, the Board notes that 
a review of the record on appeal does not disclose a 
diagnosis of right ring finger ankylosis (Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).)  See examinations dated 
in October 1990, October 1992, and March 2002.  In fact, at 
his most recent VA examination, the examiner observed that 
the right ring finger had full extension and flexion at the 
proximal interphalangeal and the metacarpal phalangeal 
joints.  See VA hand examination dated in March 2002.  It was 
also noted that the finger "folds easily within the 
veteran's palm and could touch the transverse fold of the 
palm."  Id.  Therefore, the Board may not rate his service-
connected right ring finger disability as ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Accordingly, a 
compensable evaluation is not warranted under either new or 
old Diagnostic Code 5227.  38 C.F.R. § 4.71a (2001); 
38 C.F.R. § 4.71a (2002).

The Board will next look at rating the veteran's disability 
as arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
However, as previously stated, Diagnostic Code 5003 only 
provides a compensable evaluation when there is limitation of 
motion with pain objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a.  Tellingly, the Board notes that 
the October 1990 examiner noted finger joints were sensitive 
to pressure and the center joint was swollen.  Nonetheless, 
the October 1990 examiner, as did the other joints examiners, 
reported that the veteran did not have limitation of motion 
in the right ring finger.  See examinations dated in October 
1990, October 1992, and March 2002.  In addition, the veteran 
conceded at his March 2002 VA examination that the right ring 
finger tumor "does not affect him whatsoever[, i]t causes 
him no pain[,] it generates no numbness or tingling[,] . . . 
does not interfere with his ability to grip or to use his 
hand[, and] has not changed in size . . . since he realized 
that it was present."  Thereafter, the March 2002 VA 
examiner opined that disability was benign in appearance, 
caused no structural deformity, and caused no disability.  
Accordingly, a compensable evaluation is not warranted under 
Diagnostic Code 5003 despite the veteran's numerous 
subjective complaints about the problems caused by his right 
finger disability because it has not shown to cause any 
limitation of motion.  38 C.F.R. § 4.71a (2002).

Lastly, the Board will look to see if it is appropriate to 
rate the veteran's service connected right ring finger 
disability by analogy to amputation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5155.  However, given the lack of adverse 
symptomatology outlined above (i.e., A review of the record 
on appeal shows adverse symptomatology limited to a non-
symptomatic mass at the distal proximal phalanx near the 
proximal interphalangeal joint.  See November 2001 hand VA 
examination.), the Board likewise finds that it would be 
inappropriate to rate the veteran's right ring finger 
disability by analogy to amputation.  Accordingly, a 
compensable evaluation is not warranted under Diagnostic 
Code 5155.  38 C.F.R. § 4.71a (2002).

As to whether the veteran is entitled to a separate 
disability rating because his service connected right ring 
finger tumor causes a compensable level of disability in 
other fingers of the right hand and/or to the right hand it 
self, the record on appeal does not contain clinical evidence 
showing that the veteran's service connected ring finger 
tumor causes the veteran to have problems with his other 
fingers or the right hand.  In fact, the March 2002 VA hand 
examiner specifically opined that disability was benign in 
appearance, caused no structural deformity, and caused no 
disability.  Therefore, the Board finds that there is no 
basis in the record for awarding the veteran separate 
disability ratings for problems experiences in other fingers 
of his right hand or in the right hand.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5227 (2002); Esteban, supra.  

Accordingly, a higher evaluation for the veteran's service 
connected right ring finger disability must be denied under 
all applicable rating criteria, both new and old, because the 
veteran's adverse symptomatology is limited to a non-
symptomatic mass at the distal proximal phalanx near the 
proximal interphalangeal joint.  See 38 C.F.R. §§ 4.71a, 
4.73, Diagnostic Codes 5155, 5227 (2001); See 38 C.F.R. 
§§ 4.71a, 4.73, Diagnostic Codes 5003, 5155, 5227, 5230 
(2002).  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

Right Foot Hallux Valgus

Historically, the RO granted service connection for a right 
foot hallux valgus and rated it as noncompensably disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5280 (unilateral 
hallux valgus).  See RO decision dated in June 1991.  Under 
Diagnostic Code 5280, unilateral hallux valgus entitles the 
veteran to a compensable 10 percent rating if the veteran's 
adverse symptomatology is severe (equivalent to amputation of 
the great toe) or required surgery with resection of the 
metatarsal head.

Initially, the Board notes that a review of the record on 
appeal does not show that the veteran ever had surgery 
because of his service connected hallux valgus.  See 
examinations dated in October 1990, October 1992, September 
1994, September 1998, and March 2002; and VA treatment 
records dated from April 1994 to January 2001.  Therefore, 
the veteran will only be entitled to a compensable evaluation 
under Diagnostic Code 5280 if the record shows adverse 
symptomatology equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a.

In this regard, the Board notes that VA treatment records are 
negative for either complaints or treatment for right hallux 
valgus.  As to adverse symptomatology seen on examination, at 
the October 1990 examination, it was limited too complaints 
of bilateral foot pain and, on examination, lose of motion of 
the terminal joint of the big toe, "lifting and lowering big 
toe strongly innervated on both sides," and x-ray evidence 
of bilateral hallux valgus and hammer toe.  Otherwise, the 
October 1990 examiner noted that the veteran entered the 
examination room with an unhampered and fluid stride, he wore 
gymnastic shoes without inlays of arch supports, the 
calcaneal part of the foot was slightly flexed in the valgus 
position, he had free movement of all joints on all toes 
except for the terminal joint on the right big toe which did 
not move at all, he did not have pain to pressure in any of 
the toes, and the veteran could walk on his toes and heels 
without a problem.  At the October 1992 examination, the 
veteran continued to complain of bilateral foot pain and, on 
examination, the examiner noted distinct splay feet 
bilaterally.  Feet x-rays at that time showed beginning 
arthritic changes in the metatarso-phalangeal joints of both 
large toes.  However, at the September 1994, September 1998, 
and March 2002 VA examinations, while the veteran complained 
of foot pain and the examiner diagnosed pes planus, hallux 
valgus was neither complained of nor diagnosed by the 
examiners.  In fact, at the March 2002 VA examination, the 
veteran reported that he did not have a problem with walking 
or standing and, while his foot occasionally felt cold, he 
did not have any difficulty with shoe wear, the problem did 
not limit him in any way, and he did not take medication for 
this problem.  And, on examination in March 2002, the great 
hallux had normal alignment and range of motion, except for 
10 degrees loss in flexion on the right compared to the left.  
There was also no tenderness.

Given the lack of adverse symptomatology seen above, the 
Board finds that the veteran's service connected right hallux 
valgus is not equivalent to amputation of the right great 
toe.  Accordingly, a compensable evaluation is not warranted 
under Diagnostic Code 5280.  38 C.F.R. § 4.71a (2002).  This 
is true throughout the period of time during which his claim 
has been pending.  Fenderson, supra.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO.  The Board also recognizes that lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, their statements 
as to the severity of the veteran's disabilities are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board has given 
greater evidentiary weight to the clinical evidence of record 
found at the examinations then the veteran's and his 
representative's lay opinions.




ORDER

An initial evaluation in excess of 10 percent for the period 
from December 16, 1989 to August 31, 1999, and a compensable 
evaluation for the period from September 1, 1999, for kidney 
stones are denied.

An initial compensable evaluation for a tumor of the right 
ring finger is denied.

An initial compensable evaluation for right foot hallux 
valgus is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

